77 F.3d 484w
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.James H. HIGGASON, Jr., Plaintiff-Appelant,v.Robert A. FARLEY, Superintendent, et al., Defendants-Appellees.
No. 95-1010.
United States Court of Appeals, Seventh Circuit.
Submitted Nov. 28,  1995.Decided Jan.  19,  1996.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION